Citation Nr: 1732133	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection a disability of the bilateral upper extremities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Army from April 1978 to April 1981, with subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2015, the Veteran testified before the undersigned at a Travel Board Hearing.  A transcript of this hearing is associated with the record.  

The Board in remanded the appeal in June 2015.

In light of the evidence of record, the Board has broadened, consolidated and recharacterized the Veteran's claim for bilateral carpal tunnel syndrome to include any disability of the upper extremities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's mild degenerative joint disease of the lumbar spine did not have its onset in service or for many years thereafter and is not otherwise etiologically related to service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases (such as arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 U.S.C.A. § 1112(a); 38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. §1154(a); 38 C.F.R. § 3.303 (a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran asserts that his current mild degenerative joint disease of the lumbar spine is related to an in-service injury while playing soccer in Germany.  See February 2015 Hearing transcript.

Initially, the Board notes that record raises the possibility of a back disability pre-existing service, as the Veteran indicated in May 1978 service treatment record (STR) that he had back problems prior to service.  However, no disability of the back was noted on his September 1977 entrance examination, and the evidence does not clearly and unmistakably show that back disorder both existed prior to service and was not aggravated by service.  See July 2015 VA examiner's opinion.  Accordingly, the presumption of soundness has not been rebutted in the instant case, and the claim is treated as an ordinary claim for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Regarding the first element of service connection, current disability, as the Veteran has been diagnosed with degenerative arthritis of the spine, element one is established.  See July 2015 VA examination report. 

As to the second element, an in-service incurrence or aggravation of a disease or injury, service treatment records (STRs) reveal that the Veteran was treated for a muscle strain and pain involving the back on multiple occasions in May 1978.  See May 1978 STRs.  Accordingly, element two of service connection is also met.  

Regarding the final element, nexus, the only competent opinion is against the claim.  (In this regard, the September 2010 VA examiner's opinion is inadequate, as it contains inadequate rationale.)  Specifically, the July 2015 VA examiner found that the Veteran's current back disability was less likely than not related to his service.  In support of her conclusion, the examiner noted that although the Veteran was seen for a back strain in 1978 and has reported pain since that time, the record did not reveal any ongoing problems with his back until 2005, long after he left the military.  She highlighted retention examinations from the Veteran's subsequent Reserve service and a May 2000 examination, decades after service, that were completely normal regarding the spine.  Given these normal examination findings in the years following service, as well as the nature of the Veteran's in-service injury, the examiner concluded that there was no relationship between the Veteran's back disability and service.

There is no competent opinion to the contrary.  To the extent the Veteran reports that his low back disability is due to his back problems in service, as a lay person, he is not competent to render an opinion as to the etiology of his currently diagnosed arthritis, as to do so would require medical expertise, which he is not shown to possess.  

Finally, as noted above arthritis was first diagnosed in 2007, many years after service, which precludes the possibility of presumptive service connection.  Further, to the extent that lay evidence was proffered to support a finding of continuity of symptomatology, the Board has found that arthritis did not manifest during service, nor were symptoms consistent with arthritis present at that time, or for many decades later.  Specifically, the in-service findings are limited to treatment of a muscle strain in 1978, with no findings reflective of the presence of degenerative joint disease at that time or for almost three decades after service.  Thus, service connection based on continuity of symptomatology is not available.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's back disability is causally related to his service.  Thus, the benefit of the doubt doctrine is inapplicable, and the claim is not established.



ORDER

Service connection for a low back disability is denied.


REMAND

The July 2015 VA examiner's nexus opinion regarding carpal tunnel syndrome did not address the Veteran's reported in-service injuries to both elbows, or adequately address documented ulnar nerve problems during active duty.  Additionally, an opinion is needed on diagnosed moderate degenerative joint disease (DJD) of the thumbs.  Therefore, on remand, an addendum opinion is needed.  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, including but not be limited to, updated treatment records from Dr. Wellman.  Any negative responses should be associated with the claims file.

3.  Then obtain an addendum opinion from another examiner as to the etiology of the Veteran's carpal tunnel syndrome and bilateral DJD of the thumbs.  A complete copy of the claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  No additional examination is necessary, unless the examiner determines otherwise.

The examiner should address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's DJD of the bilateral thumbs had its onset in service or is otherwise the result of his military service, to include as a result of his hyper-extension injury to his right thumb therein?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome had its onset in service or is otherwise the result of his military service, to include as a result of injuries to his elbows, complaints of numbness in his fingers, and/or documented ulnar nerve problems therein?  For purposes of providing this opinion, please accept as true and discuss the Veteran's report of an injury to both elbows from repeatedly striking them against the hatch of a tank while serving as a Combat Engineer Vehicle driver on active duty.

A robust rationale is requested for any opinion furnished. If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.

4.  Then after taking any additional development deemed necessary, readjudicate the issue on appeal and issue a Supplemental Statement of the Case, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


